CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent public accountants, we hereby consent to the use of our report incorporated by reference herein dated September 28, 2011 on the financial statements of the Caritas All-Cap Growth Fund as of May 31, 2011 and for the periods indicated therein and to the references to our firm in the prospectus and the Statement of Additional Information in this post-effective amendment on Form N-1A. BrookWeiner L.L.C. Chicago, Illinois September 28, 2011
